Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
As for claim 1, the prior art fails to teach or disclose a lamp comprising:
a lamp base
a semi-reflective envelop with reflectivity in the range from 30% to 70% for light emitted by at least one first solid state light source filament and the second solid state light source
at least one first solid state light source filament arranged inside the semi- reflective envelope at a first distance lower than 7 millimeters from the semi-reflective envelop
a second solid state light source arranged inside the semi-reflective envelope arranged at a second distance higher than 15 millimeters from the semi- reflective envelop. 
The closest prior art found was Heikman US 2014/0268771.  Heikman discloses an LED bulb that utilizes filament configurations with multiple leads there on (see 122, 127, Fig ) as well as having a second solid state light source that is configured not as a filament (see at least 306). Heikman further teaches an envelope which is transmissive to light that can have a reflective material thereon (paragraph 0052) but there is no recitation to the envelope being semi-reflective in a range of 30% to 70% for light emitted by the 1st and 2nd light sources.  Although it appears the distances from the envelope and the light sources are less than 7mm and greater than 15mm, respectively, there is no specific teaching for the distancing.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HU, CHIEN, HUANG, and KADIJK disclose relevant solid state lighting devices with filaments and envelopes similar to that of the instant invention, but lack the inventive features of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875